DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the diffusion film comprises, a first refraction layer having a lens portion projecting forward; a second refraction layer disposed in front of the first refraction layer.”
Claims 2-14 are allowable due to dependency to claim 1.
US 20020159003 A1 to Sato et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Sato discloses various limitations of base claim 1: a display apparatus comprising: a backlight (Fig. 2A backlight source 101) unit emitting light forward (See Fig. 2A); a liquid crystal panel disposed in front of the backlight unit and having a front polarizing film (Fig. 2A liquid crystal display panel 103 and polarizer 104); and a diffusion film disposed in front of the liquid crystal panel (Fig. 2A diffusing element 105), wherein the diffusion film comprises, a first refraction layer having a lens portion (See at least Fig. 2A) projecting forward; a second refraction layer disposed in front of the first refraction layer; a 
However, Sato does not disclose that “the diffusion film comprises, a first refraction layer having a lens portion projecting forward; a second refraction layer disposed in front of the first refraction layer.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDMOND C LAU/Primary Examiner, Art Unit 2871